DETAILED ACTION
1.	This communication is responsive to Election/Restriction filed 04/29/2021.
Group I, claims 1-18 and 20 have been elected.  Claims 2 and 12 have been amended.  Claim 19 has been canceled. Claim 21 has been added.  
Claims 1-18 and 20-21 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-18 and 20-21 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a self-service classification platform for dynamically maintaining the classification system and providing ways to view and edit elements of the classification system via a self-serve frontend. Additionally, allow additions or edits to existing configurations to require only one-click changes without code changes or need for any deployments.
Claims 1 and 20 are considered allowable since the prior art of record fails to teach and /or suggest “based on the user selection and the processor configuration, 
in response to receiving the content classification request: 
identifying particular content that is referenced by the content classification request; 
accessing the processor data based on the content classification request; 
causing a processor that is defined based on the processor data to be executed based on the particular content; 
generating a result based on output from the processor”.  
Therefore, claims 1 and 20 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-18 and 21 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158